Name: 2011/347/EU: Commission Implementing Decision of 16Ã June 2011 establishing the financial contribution by the Union for the implementation of an epidemiological survey and bluetongue surveillance measures in the context of the emergency measures taken to combat this disease in the Netherlands in 2006 and 2007 (notified under document C(2011) 4146)
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  EU finance;  agricultural activity;  Europe
 Date Published: 2011-06-17

 17.6.2011 EN Official Journal of the European Union L 159/105 COMMISSION IMPLEMENTING DECISION of 16 June 2011 establishing the financial contribution by the Union for the implementation of an epidemiological survey and bluetongue surveillance measures in the context of the emergency measures taken to combat this disease in the Netherlands in 2006 and 2007 (notified under document C(2011) 4146) (Only the Dutch text is authentic) (2011/347/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 3(4) and 3(6) thereof, Whereas: (1) In accordance with Article 75 of the Financial Regulation and Article 90(1) of the Implementing Rules, the commitment of expenditure from the Union budget shall be preceded by a financing decision setting out the essential elements of the action involving expenditure and adopted by the institution or the authorities to which powers have been delegated by the institution. (2) Decision 2009/470/EC lays down the procedures governing the financial contribution from the Union towards specific veterinary measures, including emergency measures. With a view to helping to eradicate bluetongue as rapidly as possible the Union should contribute financially to eligible expenditure borne by the Member States. Article 3(6) first indent of that Decision lays down rules on the percentage that must be applied to the costs incurred by the Member States. (3) Commission Regulation (EC) No 349/2005 (2) lays down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC. Article 3 of that Regulation lays down rules on the expenditure eligible for Union financial support. (4) Commission Decision 2007/20/EC (3) on a financial contribution by the Community towards the eradication of bluetongue in the Netherlands in 2006 and 2007 granted a financial contribution from the Union to the Netherlands towards the costs incurred for the implementation of an epidemiological survey and bluetongue surveillance. In accordance with that Decision, a first tranche of EUR 4 675 was paid. (5) On 29 April 2008, the Netherlands submitted an official request for reimbursement as set out in Article 7(1) and 7(2) of Regulation (EC) No 349/2005. The Commissions observations, method of calculating the eligible expenditure and final conclusions were communicated to the Netherlands by e-mail dated 19 October 2010. (6) The payment of the financial contribution from the Union must be subject to the condition that the planned activities were actually implemented and that the authorities provided all the necessary information within the set deadlines. (7) The Dutch authorities have fully complied with their technical and administrative obligations as set out in Article 3(4) of Decision 2009/470/EC and Article 7 of Regulation (EC) No 349/2005. (8) In view of the above considerations, the total amount of the financial support from the Union to the eligible expenditure incurred associated with the eradication of bluetongue in the Netherlands in 2006 and 2007 should now be fixed. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The financial contribution from the Union towards the expenditure associated with eradicating bluetongue in the Netherlands in 2006 and 2007 is fixed at EUR 207 931,25. It constitutes a financing decision in the meaning of Article 75 of the Financial Regulation. Article 2 The balance of the financial contribution is fixed at EUR 203 256,25. Article 3 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 16 June 2011. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 55, 1.3.2005, p. 12. (3) OJ L 7, 12.1.2007, p. 41.